Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 1 of 15 PageID: 1313



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                         TRENTON VICINAGE


     The Doris Behr 2012 Irrevocable
     Trust and Hal S. Scott,

                           Plaintiffs,

     v.

     Johnson & Johnson,
                                                     Case No. 3:19-cv-08828-MAS-LHG
                           Defendant.

     and

     California Public Employees’
     Retirement System; Colorado Public
     Employees’ Retirement Association,

                           Intervenors.


                         SECOND AMENDED COMPLAINT
          The Doris Behr 2012 Irrevocable Trust (“the Trust”) is one of many shareholders
    in Johnson & Johnson. The Trust is seeking shareholder approval for a proposal that
    would amend Johnson & Johnson’s bylaws and require the company’s shareholders
    to resolve their federal securities law claims through individual arbitration rather than
    costly class-action litigation. See, e.g., Epic Systems Corp. v. Lewis, 138 S. Ct. 1612
    (2018).
          The Trust initially submitted its proposal for Johnson & Johnson’s shareholders
    to consider and vote upon at the company’s 2019 annual shareholder meeting. John-
    son & Johnson, however, refused to include the Trust’s proposal in the proxy solici-
    tation materials that were issued to its shareholders, because it claimed that the Trust’s
    proposal would cause the company to violate federal law. In addition, the Attorney




    second amended complaint                                                      Page 1 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 2 of 15 PageID: 1314



    General of New Jersey sent a letter to the SEC Division of Corporation Finance claim-
    ing that the Trust’s proposal, if adopted, would cause Johnson & Johnson to violate
    New Jersey law. The Trust sued Johnson & Johnson after it refused to include the
    Trust’s proposal in its proxy solicitation materials for the 2019 shareholder meeting.
    But this Court denied the Trust’s request for immediate injunctive relief and the 2019
    shareholder meeting came and went without a vote on the Trust’s proposal.
        The Trust wishes to resubmit its proposal for consideration at future shareholder
    meetings, and it seeks a declaratory judgment that Johnson & Johnson violated the
    federal securities laws by excluding the Trust’s proposal from the 2019 proxy materi-
    als, and that Johnson & Johnson will not violate federal law or the law of New Jersey
    if it amends its bylaws in the manner described in the Trust’s proposal.

                           JURISDICTION AND VENUE
        1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331.
        2.   Venue is proper because a substantial part of the events giving rise to the
    claims occurred in the district of New Jersey. See 28 U.S.C. § 1391(b)(2).
        3.   Assignment to the Trenton vicinage is proper because Johnson & Johnson is
    headquartered in the southern portion of Middlesex County. See Local Rule 40.1(b).

                                         PARTIES
        4.   Plaintiff The Doris Behr 2012 Irrevocable Trust is a trust established under
    the laws of Massachusetts.
        5.   Plaintiff Hal S. Scott is a trustee and a beneficiary of The Doris Behr 2012
    Irrevocable Trust.
        6.   Defendant Johnson & Johnson is a New Jersey corporation whose headquar-
    ters are located at One Johnson & Johnson Plaza, New Brunswick, New Jersey
    08608.




    second amended complaint                                                     Page 2 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 3 of 15 PageID: 1315



                           STATUTORY BACKGROUND
        7.   The Doris Behr 2012 Irrevocable Trust (“the Trust”) owns stock in Johnson
    & Johnson. The Trust is therefore a partial owner of the company.
        8.   Johnson & Johnson, like many large companies, holds annual shareholder
    meetings, where the company’s shareholders vote on decisions relevant to the com-
    pany’s business.
        9.   Because Johnson & Johnson is a large and publicly traded company, it is
    infeasible for each shareholder to attend this annual meeting in person. To deal with

    this problem, Johnson & Johnson sends “proxy solicitation materials” to each of its
    shareholders before the annual meeting.
        10. These proxy materials include: (1) a “proxy statement,” which explains the
    issues to be voted on at the meeting and requests authority to vote on behalf of the

    shareholder in accordance with the shareholder’s instructions; and (2) a “proxy card,”
    which shareholders use to instruct those who will vote on the shareholder’s behalf.
        11. Section 14(a) of the Securities Exchange Act of 1934 requires all proxy so-
    licitation materials to comply with the SEC’s rules and regulations. See 15 U.S.C.
    § 78n(a)). The SEC rules governing proxy solicitations are codified at 17 C.F.R.
    § 240.14a-1 et seq.
        12. Only certain shareholders are eligible to submit proposals for consideration
    at the company’s shareholder meeting. Under the SEC’s rules, the proposing share-
    holder must own a specified minimum amount of shares for a minimum specified
    period, and must continue to hold those shares through the date of the meeting. See
    17 C.F.R. § 240.14a-8(b)(1) (attached as Exhibit 9).”
        13. A shareholder proposal and its accompanying supporting statement are lim-
    ited to 500 words. See 17 C.F.R. § 240.14a-8(b)(1). In addition, the proposal must
    be “received at the company’s principal executive offices not less than 120 calendar
    days before the date of the company’s proxy statement released to shareholders in



    second amended complaint                                                   Page 3 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 4 of 15 PageID: 1316



    connection with the previous year’s annual meeting.” See 17 C.F.R. § 240.14a-8(e)(2)
    (attached as Exhibit 9).
        14. If an eligible shareholder submits a proposal that meets these requirements,
    then the company must include that proposal in its proxy solicitation materials unless
    the company shows that the proposal falls within one or more of the 13 exceptions
    listed in Rule 14a-8(i) (codified at 17 C.F.R. § 240.14a-8(i), attached as Exhibit 9).
    One of these exceptions, Rule 14a-8(i)(2), allows a company to exclude proposals
    that would “cause the company to violate any state, federal, or foreign law to which
    it is subject.” 17 C.F.R. § 240.14a-8(i)(2) (attached as Exhibit 9).
        15. The company bears the burden of demonstrating that an exception listed in
    Rule 14a-8(i) applies. See Trinity Wall Street v. Wal-Mart Stores, Inc., 792 F.3d 323,
    334 (3d Cir. 2015) (“[The company] bears the burden of establishing as a matter of
    law that it properly excluded the proposal under an exception to Rule 14a-8.”).

                  THE TRUST’S SHAREHOLDER PROPOSAL
        16. On November 9, 2018, the Trust submitted a proposal for Johnson & John-
    son’s shareholders to consider and vote upon at the company’s 2019 annual share-
    holder meeting. See Exhibit 1.
        17. The text of the Trust’s proposal reads as follows:

           Resolved: The shareholders of Johnson & Johnson request the Board
           of Directors take all practicable steps to adopt a mandatory arbitration
           bylaw that provides:

           • for disputes between a stockholder and the Corporation and/or its
             directors, officers or controlling persons relating to claims under
             federal securities laws in connection with the purchase or sale of any
             securities issued by the Corporation to be exclusively and finally set-
             tled by arbitration under the Commercial Rules of the American
             Arbitration Association (AAA), as supplemented by the Securities
             Arbitration Supplementary Procedures;




    second amended complaint                                                    Page 4 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 5 of 15 PageID: 1317



           • that any disputes subject to arbitration may not be brought as a class
             and may not be consolidated or joined;

           • an express submission to arbitration (which shall be treated as a writ-
             ten arbitration agreement) by each stockholder, the Corporation
             and its directors, officers, controlling persons and third parties con-
             senting to be bound;

           • unless the claim is determined by the arbitrator(s) to be frivolous,
             the Corporation shall pay the fees of the AAA and the arbitrator(s),
             and if the stockholder party is successful, the fees of its counsel;

           • a waiver of any right under the laws of any jurisdiction to apply to
             any court of law or other judicial authority to determine any matter
             or to appeal or otherwise challenge the award, ruling or decision of
             the arbitrator(s);

           • that governing law is federal law; and

           • for a five-year sunset provision, unless holders of a majority of Cor-
             poration shares vote for an extension and the duration of any exten-
             sion.
    See Exhibit 1.
        18. The Trust’s proposal included a “supporting statement,” which explained:

           The United States is the only developed country in which stockholders
           of public companies can form a class and sue their own company for
           violations of securities laws. As a result, U.S. public companies are ex-
           posed to litigation risk that, in aggregate, can cost billions of dollars
           annually. The costs (in dollars and management time) of defending and
           settling these lawsuits are borne by stockholders. Across the corporate
           landscape, this effectively recirculates money within the same investor
           base, minus substantial attorneys’ fees. Lawsuits are commonly filed
           soon after merger or acquisition announcements, or stock price
           changes, based on little more than their happening.

           We believe arbitration is an effective alternative to class actions. It can
           balance the interests and rights of plaintiffs to bring federal securities
           law claims, with cost-effective protections for the corporation and its
           stockholders.




    second amended complaint                                                      Page 5 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 6 of 15 PageID: 1318



           The Supreme Court has held that mandatory individual arbitration pro-
           visions are not in conflict with any provision of the federal securities
           laws, and the SEC has no basis to prohibit mandatory arbitration pro-
           visions that apply to federal securities law claims. Furthermore, New
           Jersey law establishes that the bylaws of a corporation are to be inter-
           preted as a contract between the corporation and its stockholders.

           A bylaw providing for mandatory individual arbitration of federal secu-
           rities law claims would permit stockholders and corporations to opt-out
           of a flawed system that often seems more about the lawyers than the
           claimants and invariably wastes stockholder funds on expensive litiga-
           tion costs.
    See Exhibit 1.
        19. The Trust owned 1,050 shares of Johnson & Johnson (with a market value
    well in excess of $2,000), and it held these shares for at least one year when it submit-
    ted its proposal on November 9, 2018. See Exhibit 1. The Trust continued to hold
    these shares through the company’s 2019 shareholder meeting. The Trust was there-
    fore eligible to submit this proposal under Rule 14a-8(b)(1). See 17 C.F.R. § 240.14a-
    8(b)(1) (attached as Exhibit 9).

        JOHNSON & JOHNSON’S DECISION TO EXCLUDE THE
        TRUST’S PROPOSAL FROM ITS 2019 PROXY MATERIALS
        20. In response to the Trust’s proposal, Johnson & Johnson wrote a letter to
    the SEC Division of Corporation Finance on December 11, 2018. In this letter, John-
    son & Johnson announced its intent to exclude the Trust’s proposal from its proxy
    solicitation materials. It also asked the Division to issue a “no-action letter,” which
    would declare that the Division will not recommend enforcement action against John-
    son & Johnson for excluding the Trust’s proposal. See Exhibit 2.
        21. Johnson & Johnson claimed that the Trust’s proposal should be excluded
    under Rule 14a-8(i)(2) because it would cause the company to violate federal law. See
    id. at 3–5. Specifically, the company asserted that the Trust’s proposal would cause
    Johnson & Johnson to violate section 29(a) of the Securities Exchange Act, which




    second amended complaint                                                     Page 6 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 7 of 15 PageID: 1319



    states that “[a]ny condition, stipulation, or provision binding any person to waive
    compliance with any provision of this title or of any rule or regulation thereunder, or
    of any rule of a self-regulatory organization, shall be void.” See 15 U.S.C. § 78cc(a).
        22. Johnson & Johnson’s interpretation of section 29(a) was foreclosed by
    Shearson/American Express Inc. v. McMahon, 482 U.S. 220 (1987), which enforced
    an agreement to arbitrate securities-law claims and rejected the plaintiffs’ contention
    that section 29(a) had rendered the agreement unenforceable. The Supreme Court
    held that section 29(a) “only prohibits waiver of the substantive obligations imposed
    by the Exchange Act,” and does not preclude agreements that require disputes arising
    under the Securities Exchange Act to be litigated in an arbitral forum. See id. at 228;
    see also Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628
    (1985) (“By agreeing to arbitrate a statutory claim, a party does not forgo the sub-
    stantive rights afforded by the statute; it only submits to their resolution in an arbitral,
    rather than a judicial, forum.”).
        23. Johnson & Johnson’s argument was also foreclosed by Epic Systems Corp. v.
    Lewis, 138 S. Ct. 1612 (2018), which prohibits federal agencies from interpreting

    federal statutes to block the enforcement of arbitration agreements unless the statute
    has “manifested a clear intention” to depart from the requirements of the Federal

    Arbitration Act. Id. at 1632. Nothing in the text of section 29(a) evinces “a clear
    intention” to prevent shareholders from agreeing to arbitrate their claims under fed-
    eral securities laws.
        24. On December 24, 2018, the Trust wrote to the SEC Division of Corpora-
    tion Finance and explained that Johnson & Johnson’s argument was irreconcilable
    with Epic Systems. See Exhibit 3. The Trust also reminded the Division that it is for-
    bidden to consider any other basis for excluding the Trust’s proposal that was not
    presented by the company. See id. at 3 n.6 (citing Staff Legal Bulletin No. 14).




    second amended complaint                                                        Page 7 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 8 of 15 PageID: 1320



        25. In response to the Trust’s letter of December 24, 2018, Johnson & Johnson
    sent a supplementary letter to the SEC Division of Corporation Finance on January
    16, 2019. See Exhibit 4. In this letter, Johnson & Johnson argued for the first time
    that the Trust’s proposal should be excluded because it would cause the company to
    violate New Jersey state law. See id. at 2–4. Johnson & Johnson admitted that no court
    in New Jersey has ever ruled on whether a corporation’s bylaws may require arbitration
    of shareholder claims. See id. at 3 (“Johnson & Johnson acknowledges that no New
    Jersey court has considered the issue of whether a mandatory arbitration bylaw re-
    quiring shareholders to arbitrate claims under the federal securities laws would be
    legal as a matter of New Jersey law.”). And Johnson & Johnson could not point to
    any statutory language that precludes New Jersey corporations from establishing an
    arbitration regime of this sort. Instead, Johnson & Johnson attached an opinion letter
    from Lowenstein Sandler, which cited cases interpreting Delaware and Pennsylvania
    law and predicted that the New Jersey courts would follow the rationale in those cases.
    See Exhibit 4, Ex. A at 4–8 (citing Sciabacucchi v. Salzberg, No. CV 2017-0931-JTL,
    2018 WL 6719718 (Dec. 19, 2018), and Kirleis v. Dickie, McCamey & Chilcote, P.C.,

    560 F.3d 156, 163 (3d Cir. 2009)).
        26. The Trust responded to this supplementary letter on January 23, 2019. See

    Exhibit 5. The Trust protested that New Jersey law was at most “unclear or unsettled”
    on the legality of the Trust’s proposal, and that the company could not possibly carry
    its burden of establishing that the Trust’s proposal “would, if implemented, cause the
    company to violate any state, federal, or foreign law to which it is subject,” as required
    by the text of Rule 14a-8(i)(2). See 17 C.F.R. § 240.14a-8(i)(2) (emphasis added);
    Exhibit 5 at page 8. The Trust also argued that the opinion letter from Lowenstein
    Sandler had misinterpreted the requirements of Delaware, Pennsylvania, and New Jer-
    sey law. See id. at 3–10. Finally, the Trust noted that even if Johnson & Johnson were




    second amended complaint                                                      Page 8 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 9 of 15 PageID: 1321



    correct to assert that New Jersey law forbids the company to adopt the Trust’s share-
    holder-arbitration proposal, the Federal Arbitration Act would preempt New Jersey
    law and allow Johnson & Johnson to implement the Trust’s proposal regardless of
    what state law says. See id. at 10–12.
        27. On January 29, 2019, the Attorney General of New Jersey sent a letter to
    the SEC Division of Corporation Finance in support of Johnson & Johnson. See Ex-
    hibit 6. In this letter, the Attorney General opined that the Trust’s proposal, if
    adopted, would cause Johnson & Johnson to violate New Jersey law. See id. at 2–5.
    The Attorney General, like Johnson & Johnson, was unable to identify any statutory
    language or any New Jersey court decision that prohibits a corporation from requiring
    its shareholders to arbitrate their federal securities law claims. See id. at 3 (acknowl-
    edging the “absence of controlling New Jersey authority”). Instead, the New Jersey
    Attorney General based his opinion on Delaware judicial opinions, as well as strained
    inferences from New Jersey statutes that say nothing about whether corporations may
    include arbitration requirements in their bylaws. See id. at 2–5.
        28. On February 1, 2019, the Trust sent a letter to the SEC Division of Cor-

    poration Finance in response to the letter from the New Jersey Attorney General. See
    Exhibit 7. The Trust reiterated its claim that the Federal Arbitration Act will preempt

    any provision of New Jersey law that might prevent Johnson & Johnson from adopt-
    ing the Trust’s proposal, and it noted that the Attorney General’s letter did not even
    attempt to address the issue of FAA preemption. See id. at 3.

                         THE SEC’S NO-ACTION LETTER
        29. After considering all of these submissions, the SEC Division of Corporation
    Finance issued a “no-action letter” on February 11, 2019, announcing that it would
    not recommend enforcement action if Johnson & Johnson proceeded with its plan to

    exclude the Trust’s proposal from its 2019 proxy materials. See Exhibit 8. The no-




    second amended complaint                                                     Page 9 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 10 of 15 PageID: 1322



     action letter opined that Johnson & Johnson could exclude the Trust’s proposal under
     Rule 14a-8(i)(2), but only on the ground that the proposal would cause Johnson &
     Johnson to violate state law. See id.
          30. In reaching this conclusion, the Division put decisive weight on the letter
     submitted by the Attorney General of New Jersey. See id. (“When parties in a rule
     14a-8(i)(2) matter have differing views about the application of state law, we consider
     authoritative views expressed by state officials. Here, the Attorney General of the State
     of New Jersey, the state’s chief legal officer, wrote a letter to the Division stating that
     ‘the Proposal, if adopted, would cause Johnson & Johnson to violate New Jersey state
     law.’ We view this submission as a legally authoritative statement that we are not in a
     position to question.”).
          31. The Division, however, emphasized that it was “not expressing its own view
     on the correct interpretation of New Jersey law,” and that it was not “‘approving’ or
     ‘disapproving’ the substance of the Proposal or opining on the legality of it.” Id. The
     Division also invited the parties to “seek a more definitive determination from a court
     of competent jurisdiction.” Id.

          32. The Division refused to opine on whether the Trust’s proposal would cause
     Johnson & Johnson to violate federal law. See id. (“We are also not expressing a view

     as to whether the Proposal, if implemented, would cause the Company to violate fed-
     eral law.”).
          33. In reliance on the Division’s no-action letter, Johnson & Johnson excluded
     the Trust’s proposal from the 2019 proxy materials that it mailed to its shareholders
     on March 13, 2019.
          34. The Trust sued Johnson & Johnson on March 21, 2019, and sought a pre-
     liminary injunction that would require Johnson & Johnson to issue supplementary




     second amended complaint                                                      Page 10 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 11 of 15 PageID: 1323



     proxy materials that include the Trust’s proposal before the 2019 shareholder meet-
     ing. The Court denied this request, and the 2019 shareholder meeting came and went
     without a vote on the Trust’s proposal.

                              RECENT DEVELOPMENTS
         35. Since the Trust filed its lawsuit on March 21, 2019, there have been several
     significant developments in this case.
         36. First, on March 18, 2020, the Supreme Court of Delaware announced its
     ruling in Salzberg v. Sciabacucchi, 227 A.3d 102 (Del. 2020), which reversed the Del-
     aware Court of Chancery’s decision in Sciabacucchi v. Salzberg, No. CV 2017-0931-
     JTL, 2018 WL 6719718 (Dec. 19, 2018). Both Johnson & Johnson and the New
     Jersey Attorney General had relied on the Delaware Court of Chancery’s decision in
     Sciabacucchi to support their assertion that the Trust’s shareholder-arbitration pro-
     posal would violate Delaware law (and therefore New Jersey law). In reversing that
     ruling, the Delaware Supreme Court eliminated any ground for asserting that the
     Trust’s shareholder-arbitration proposal is contrary to state law. The ruling of the Su-
     preme Court of Delaware is attached as Exhibit 10.
         37. Second, Johnson & Johnson has informed the Trust that it will no longer
     exclude the Trust’s proposal from its annual proxy materials if the Trust re-submits its
     proposal for consideration at a future shareholder meeting.
         38. The Trust, however, remains concerned that the uncertainty about the le-
     gality of the proposal and the refusal of Johnson & Johnson to stipulate to its legality
     will make it impossible for the proposal to receive a fair vote from Johnson & John-
     son’s shareholders. Although the Trust wishes to re-submit its proposal for future
     shareholder meetings, it wants a judicial declaration that the proposal is legal under
     both federal and state law before it does so and can get a fair vote..




     second amended complaint                                                   Page 11 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 12 of 15 PageID: 1324



        COUNT ONE: VIOLATION OF FEDERAL SECURITIES LAW
         39. Johnson & Johnson violated section 14(a) of the Securities Exchange Act
     by excluding the Trust’s proposal from its 2019 proxy materials. Section 14(a) re-
     quires compliance with all SEC rules governing proxy solicitations, and Rule 14a-8
     required Johnson & Johnson to include the Trust’s proposal in its proxy materials
     unless it could establish that an exception listed in Rule 14a-8(i) applies.
         40. The only exception that Johnson & Johnson invoked is Rule 14a-8(i)(2),
     which allows the company to exclude proposals that would cause the company to

     violate federal or state law.
         41. The Trust’s proposal will not cause Johnson & Johnson to violate federal
     law, because the Federal Arbitration Act requires the enforcement of arbitration agree-
     ments, and Johnson & Johnson has been unable to identify any federal statute that

     “manifest[s] a clear intention to displace the Arbitration Act.” Epic Systems, 138 S. Ct.
     at 1632.
         42. The Trust’s proposal will not cause Johnson & Johnson to violate the law
     of New Jersey, because neither Johnson & Johnson nor the New Jersey Attorney
     General has identified any New Jersey statute or court decision that prohibits the
     enforcement of the arbitration agreements described in the Trust’s proposal. In addi-
     tion, the Delaware Supreme Court’s recent decision in Salzberg v. Sciabacucchi, 227
     A.3d 102 (Del. 2020), eliminates any possible basis for Johnson & Johnson’s argu-
     ment that the Trust’s shareholder-arbitration proposal violates Delaware law (and
     therefore New Jersey law).
         43. Even if Johnson & Johnson had shown that New Jersey law prohibits the
     enforcement of corporate bylaws that provide for arbitration of a shareholder’s federal
     securities law claim, a state law of that sort would be preempted by the Federal Arbi-
     tration Act and void.




     second amended complaint                                                       Page 12 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 13 of 15 PageID: 1325



         44. The Trust wishes to resubmit its shareholder-arbitration proposal to John-
     son & Johnson, and it therefore seeks relief under the Declaratory Judgment Act, 28
     U.S.C. § 2201, and section 14(a) of the Securities Exchange Act.

                                DEMAND FOR RELIEF
         45. The Trust respectfully requests that the court:
             a.     declare that Johnson & Johnson violated section 14(a) of the Securi-
                    ties Exchange Act by excluding the Trust’s proposal from its 2019
                    proxy materials;
             b.     declare that Johnson & Johnson will not violate federal law if it
                    amends its bylaws in the manner described in the Trust’s proposal;
             c.     declare that Johnson & Johnson will not violate the law of New Jersey
                    if it amends its bylaws in the manner described in the Trust’s proposal;
             d.     declare that any New Jersey law that purports to prevent a company
                    from requiring its shareholders to arbitrate their federal securities law
                    claims is preempted by the Federal Arbitration Act;
             e.     award costs and attorneys’ fees;
             f.     grant all other relief that the Court deems just, proper, or equitable.

                                                 Respectfully submitted.

                                                  /s/ Walter S. Zimolong
      Jonathan F. Mitchell*                      Walter S. Zimolong
      Mitchell Law PLLC                          Zimolong LLC
      111 Congress Avenue, Suite 400             P.O. Box 552
      Austin, Texas 78701                        Villanova, PA 19085
      (512) 686-3940 (phone)                     (215) 665-0842
      (512) 686-3941 (fax)                       wally@zimolonglaw.com
      jonathan@mitchell.law

      Hal S. Scott*
      Harvard Law School
      1557 Massachusetts Avenue
      Cambridge, Massachusetts 02138



     second amended complaint                                                   Page 13 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 14 of 15 PageID: 1326



     (617) 495-4590
     hscott@law.harvard.edu

     * admitted pro hac vice

     Dated: October 20, 2020            Counsel for Plaintiff




     second amended complaint                                    Page 14 of 15
Case 3:19-cv-08828-MAS-LHG Document 66 Filed 10/20/20 Page 15 of 15 PageID: 1327



                             CERTIFICATE OF SERVICE
         I certify that on October 20, 2020, I served this document by CM/ECF upon:

     Andrew Muscato
     Skadden, Arps, Slate, Meagher & Flom LLP
     Four Times Square
     New York, New York 10036
     (212) 735-3000 (phone)
     (212) 735-2000 (fax)
     andrew.muscato@skadden.com

     Counsel for the Defendant

     James E. Cecchi
     Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.
     5 Becker Farm Road
     Roseland, New Jersey 07068
     (973) 994-1700
     jcecchi@carellabyrne.com

     Counsel for the Intervenors



                                              /s/ Walter S. Zimolong
                                              Walter S. Zimolong
                                              Counsel for Plaintiff




     second amended complaint                                            Page 15 of 15
